DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 11/02/2021 are fully considered as follows:
Applicant argues that the claim interpretation should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore the claim interpretation is not maintained.
Applicant argues that the 35 USC 103 rejection to the claims should not be maintained in view of None of the applied art discloses or suggests such features or concepts. Matsumoto merely discloses that, when the own vehicle is experiencing the abnormality in the recognition function, the own vehicle broadcasts an assist request to surrounding vehicles. The assist request includes the format of the information that the own vehicle needs. The own vehicle repeats transmission of such assist request until it receives a response from other vehicles, which includes the requested missing information. Such information received by the other vehicles can then be used by the own vehicle in place of the information that is missing due to the abnormal recognition function. Matsumoto is completely silent on the control device explicitly determining whether the own vehicle, which is experiencing the abnormality, is currently platooning, and upon determining so, performing specific lane change and lane recovery processes for another vehicle platooning with the own vehicle, so as to change the position of the own vehicle in the platoon without the own vehicle change lanes. However, in view of the amendments a new ground of rejection is below.



Laubinger merely discloses platooning process where the rear vehicle 1600 is generally kept to travel in the same lane as the front vehicle 1605 to achieve a desired gap between the linked vehicles. Also, the cited portions of Laubinger only disclose that the vehicle that needs to change lanes should move to the desired gap distance and change lanes while maintaining speed, without requiring any complimentary speed adjustment from the other vehicles. However, as should be clear to any skilled artisan, such descriptions in Laubinger do not amount to disclosing, for example, the control device expressly determining whether the own vehicle, which is experiencing the abnormality in the recognition function, is platooning with another vehicle, and if so, transmitting a lane change request to the another vehicle, and once the another vehicle has changed lanes, transmitting a lane recovery permission to that another vehicle so that it can return to original lane. However, in view of the amendments a new ground of rejection is below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9669842 B2) in view of Yamashiro (US 20140107867 A1) in further view of Laubinger (US 20170344023 A1).
	Regarding claim 1, Matsumoto teaches A traveling control device applied to an automatic driving system of a vehicle, the traveling control device comprising (Fig. 1 travel determination unit 14 Col 1 Lines 66-67 FIG. 1 is a block diagram illustrating a configuration of an automated travel system.): a processor programmed to act as: (Claim 1 a processing section)  5a peripheral recognition unit which recognizes a status around an own vehicle (Col 2 Lines 64-66 The sensor unit 11 is configured to recognize the surrounding environment, such as objects that are present around the own vehicle (e.g., other vehicles or pedestrians).); an abnormality determination unit which determines whether an abnormality has occurred in a recognition function of the peripheral recognition unit (Col 3 Lines 53-57 The abnormality monitoring unit 16 monitors the states of the various functions of the sensor unit 11 and the communication unit 12 mentioned above, on the basis of the information acquired from the sensor unit 11); and a control unit which (Fig. 1 element 15 travel control unit), if the abnormality determination unit has determined that an abnormality has occurred in the recognition function of the peripheral recognition unit (Col 3 Lines 59-63 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.), executes 10procedure modification control to modify an automatic driving procedure in the automatic driving system in accordance with an abnormality recognition direction which is a direction in which the abnormality in the recognition function has occurred (Col 2 Line 67 – Col 3 Lines 1-3 The sensor unit 11 includes a radar, for example, to realize a distance measurement function of measuring a distance to an object which is present in the forward direction of the own vehicle (forward object). Col 3 Lines 11-16 The sensor unit 11 includes an imaging unit, for example, that picks up an image behind the own vehicle to realize, for example, a rear recognition function of recognizing an object which is present in the rearward direction of the own vehicle (rearward object). Col 3 Lines 51-52 The abnormality monitoring unit 16 acquires information from the sensor unit 11 Col 3 Lines 59-53 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.), a position of the own vehicle in the platoon such that any other vehicle forming the platoon can assist recognition in the abnormality recognition direction. (Col 7 Line 67– Col 8 Lines 1-3 The assist travel process is described by way of an example of a situation where a travel-capable area cannot be determined due to a sensor failure that disables detection of surrounding obstructions. Col 8 Lines 20-21 The support unit herein may be installed in another vehicle. Col 8 Lines 38-44 FIG. 12 is a diagram illustrating a guidance method performed by the support unit 7 relative to a vehicle 1 that installs the automated travel system. The support unit 7 is moved along the dashed line indicated in FIG. 12, while keeping transmission of the absolute position of the support unit 7 to the vehicle 1. Thus, the vehicle 1 can travel along the same path as that of the support unit 7)
Matsumoto does not expressly disclose, but Yamashiro discloses the control unit transmits an arrangement change request to another vehicle platooning with the own vehicle to change lanes, (Fig. 8A-C [0105] When a lane change is performed after the start of the merge point approach time process, only the vehicle C changes lanes to a different lane, with a follow travel to follow the vehicle B kept unchanged (see FIG. 8B). )
after the another vehicle has changed lanes, adjusts an inter-vehicle distance to maintain the platoon, and -2-Application No. 16/786,149 ([0109] Closeness of the merging vehicle F may be determined by the convoy travel apparatus 1 based on whether an inter-vehicle distance of the merging vehicle to the pre-lane-change preceding/following vehicle has decreased, relative to a target inter-vehicle in the normal follow travel control. The inter-vehicle distance between the vehicle F and the pre-lane-change following vehicle may be obtained as a radar inter-vehicle distance that is detected by and transmitted from the pre-lane-change following vehicle)
transmits a lane recovery permission to the another vehicle so that the another vehicle returns to original lane to change ([0112] after reserving a sufficient space for the lane change of the self vehicle between the pre-lane-changing following vehicle and the merging vehicle F, the self vehicle changes lanes to return to the original lane (i.e., return to a lane where the vehicle C was traveling before changing lanes) (see FIG. 11C). )
without the own vehicle changing lanes (Fig. 11A-C vehicles A,B,D,E do not change lanes)
In this way, the system of Yamashiro includes convoy travel apparatus for organizing a convoy of vehicles. Like Matsumoto, Yamashiro is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Yamashiro, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yamashiro to the system of Matsumoto since doing so would enhance the system by preventing an unnecessary speed change for convoy vehicles, such that a ride comfort of the convoy vehicles is not deteriorated.
Matsumoto does not expressly disclose, but Laubinger discloses wherein the abnormality determination unit executes a platooning determination process to determine whether the own vehicle in which the abnormality has occurred is platooning ([0123] If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically [0124] As shown at step 1530, the pull in process involves closing the gap between the platooning vehicles, until they reach the target gap for normal platooning operation), 15the control unit executes the procedure modification control in accordance with a result of the platooning determination process, and in response to the result of the platooning determination process indicating that the own vehicle is platooning ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved), 
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 2, Matsumoto teaches wherein the control unit executes the procedure modification control in accordance with the abnormality recognition direction (Col 2 Line 67 – Col 3 Lines 1-3 The sensor unit 11 includes a radar, for example, to realize a distance measurement function of measuring a distance to an object which is present in the forward direction of the own vehicle (forward object). Col 3 Lines 11-16 The sensor unit 11 includes an imaging unit, for example, that picks up an image behind the own vehicle to realize, for example, a rear recognition function of recognizing an object which is present in the rearward direction of the own vehicle (rearward object). Col 3 Lines 51-52 The abnormality monitoring unit 16 acquires information from the sensor unit 11 Col 3 Lines 59-53 The abnormality monitoring unit 16 outputs an abnormal-stop notification to the abnormality monitoring unit 16 when, as shown in FIG. 2, the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control.) and a state of any other vehicle capable of recognizing the abnormality recognition direction.  (Col 9 Lines 55-60 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality)
Regarding claim 3, Matsumoto teaches wherein 28the control unit receives a recognition result in the abnormality recognition direction from the other vehicle, and executes the procedure modification control based on this received recognition result.  (Col 9 Lines 55-60 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality)
Regarding claim 54, Matsumoto teaches wherein the control unit receives the recognition result from the other vehicle, and controls a traveling mode of the own vehicle and the other vehicle so that recognition in the abnormality recognition direction can continue to be assisted based on the received recognition result.  ( Col 9 Lines 55-67 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality (steps S102 to S105). The recovery management unit 17 acquires assist information from the support unit 7 obtained as a result of the search (step S501). Then, the recovery management unit 17 performs a process for performing assist travel control, that is, automatic travel control as a result of complementing the missing information with the assist information (steps S502 to S503).)
Regarding claim 105, Matsumoto teaches wherein the control unit receives the recognition result from the other vehicle, and controls a traveling mode of the own vehicle or the other vehicle so that recognition in the abnormality recognition direction can continue to be assisted based on the received recognition result.  (Col 9 Lines 55-67 When the information used for automatic travel control is no longer available due to the occurrence of abnormality, the recovery management unit 17 searches for the support unit 7 which can provide assist information for complementing the missing information that is the information no longer available due to the abnormality (steps S102 to S105). The recovery management unit 17 acquires assist information from the support unit 7 obtained as a result of the search (step S501). Then, the recovery management unit 17 performs a process for performing assist travel control, that is, automatic travel control as a result of complementing the missing information with the assist information (steps S502 to S503).)
Regarding claim 7, Matsumoto does not expressly disclose, but Laubinger discloses wherein 20the control unit causes the own vehicle to change lanes in accordance with the abnormality recognition direction.  ([0127] the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B. [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 8, Matsumoto does not expressly disclose, but Laubinger discloses wherein in response to the result of the platooning determination process indicating that the own 25vehicle is not platooning ([0123] The vehicles then prepare to platoon, shown at 1510, beginning with a check to ensure that all platooning conditions are met, shown at 1515. If not all conditions are met, the process loops back to step 1510.), the control unit performs control so that the own vehicle is platooning with the other vehicle capable of assisting recognition in the abnormality recognition direction.  ([0123] However, if they are met, the process advances to step 1520 and approval to begin to platoon. If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 9, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs platooning request information to request the other vehicle to platoon when detecting any vehicle capable of platooning with the own vehicle.  ([0123] If the drivers are ready to platoon as indicated by the one or more of the drivers taking an action such as pressing a button, checked at 1525, the process begins the pull-in process, shown at step 1530. If the drivers are not ready, the process loops to step 1515. In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically. [0124] As shown at step 1530, the pull in process involves closing the gap between the platooning vehicles, until they reach the target gap for normal platooning operation)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 510, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs the platooning request information in consideration of a relationship between the lane on which the own vehicle is traveling and the lane on which the other vehicle is traveling and a speed difference between the own vehicle and the other vehicle.  ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved [0127] the lead vehicle may be in a lane adjacent to the rear vehicle, but the front vehicle will need to overtake the rear vehicle, as shown by vehicles 1620 and 1625 in FIG. 16C. the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 1011, Matsumoto does not expressly disclose, but Laubinger discloses wherein the control unit outputs the platooning request information in consideration of a relationship between the lane on which the own vehicle is traveling and the lane on which the other vehicle is traveling or a speed difference between the own vehicle and the other vehicle.  ([0082] The operation of the onboard system, or vehicle control unit, of the present invention can be better appreciated from FIG. 5B, which shows, for an embodiment, the general flow between the vehicle control units of two linked vehicles. [0127] in FIG. 16A, rear vehicle 1600 is in the same lane as front vehicle 1605. Once the rear driver engages the platooning system, and assuming platooning is otherwise approved as shown in FIG. 15, pull-in begins by advancing the rear vehicle toward the front vehicle until the desired gap distance is achieved [0127] the lead vehicle may be in a lane adjacent to the rear vehicle, but the front vehicle will need to overtake the rear vehicle, as shown by vehicles 1620 and 1625 in FIG. 16C. the rear truck may be in a lane adjacent the lane of the lead vehicle, but behind the lead vehicle, as shown by vehicles 1610 and 1615 in FIG. 16B [0128] In the scenario of FIGS. 16B and 16C, the vehicle needing to change lanes can move to the desired gap distance relative to the other, and change lanes while maintaining speed, all without requiring any complimentary speed adjustment from the other vehicle.)
In this way, the system of Laubinger includes system, methods, and devices that permit vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons ([0002]). Like Matsumoto, Laubinger is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Laubinger, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Laubinger to the system of Matsumoto since doing so would enhance the system by permitting vehicles to safely and efficiently initiate, maintain, and dissolve vehicle platoons.
Regarding claim 15, Matsumoto teaches wherein when a front recognition abnormality has occurred in the own vehicle, a speed restriction process is executed on the own vehicle; (Col 3 Lines 61-65 the occurrence of a failure (abnormality) is detected at least in one function during automatic travel control. In other words, the own vehicle is configured to stop travel in the event that abnormality is detected during automatic travel control. Col 13 Lines 52-54 the vehicle 9 provided with the support unit 8 moves to guide the vehicle 1, while keeping transmission of the position of a forward object relative to the vehicle 1)
when a rear recognition abnormality has occurred in the own vehicle, a backward movement restriction process is executed on the own vehicle; and (Col 13 Lines 30-34 the rear camera 81 picks up an image behind the vehicle 9 in which the support unit 8 is installed. The rear LIDAR 82 (relative position detection section) radiates electromagnetic waves (e.g., light waves), whose wavelength is comparatively short, in the rearward direction of the vehicle 9. )
Matsumoto does not expressly disclose, but Yamashiro discloses when any other recognition abnormality has occurred in the own vehicle, a lane change restriction process is executed on the own vehicle. (Fig. 11A-C vehicles A,B,D,E do not change lanes)
In this way, the system of Yamashiro includes convoy travel apparatus for organizing a convoy of vehicles. Like Matsumoto, Yamashiro is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Yamashiro, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Yamashiro to the system of Matsumoto since doing so would enhance the system by preventing an unnecessary speed change for convoy vehicles, such that a ride comfort of the convoy vehicles is not deteriorated.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 9669842 B2) in view of Yamashiro (US 20140107867 A1) in further view of Laubinger (US 20170344023 A1) in further view of Goto (JP 2017062700 A) in further view of Mudalige (US 20100256852 A1).
Regarding claim 1512, Matsumoto does not expressly disclose, but Goto discloses wherein the control unit stops all the platooning vehicles while they keep the platoon form ([0057] When the center 3 detects an abnormality in any of the vehicles 5 included in the formation 7, the center 3 transmits an abnormality stop instruction to all the vehicles 5 included in the formation 7), 
In this way, the system of Goto includes suppressing division of a formation in a vehicle control system ([0005]). Like Matsumoto, Goto is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Goto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Goto to the system of Matsumoto since doing so would enhance the system by suppressing division of a formation in platoon.
Matsumoto does not expressly disclose, but Mudalige discloses and executes a platooning stop process to request the other vehicle to free the platoon.  ([0090] FIG. 31 depicts an exemplary process whereby a Follower Vehicle can request to leave a platoon, in accordance with the present disclosure. If a Follower Vehicle wishes to leave the formation, it notifies the Leader Vehicle by sending a “Leaving Notification” message. The Leader Vehicle will send an acknowledgement message.)
In this way, the system of Mudalige includes monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication ([0007]). Like Matsumoto, Mudalige is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Mudalige, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mudalige to the system of Matsumoto since doing so would enhance the system by monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication.
Regarding claim 13, Matsumoto does not expressly disclose, but Goto discloses wherein 20the control unit executes the platooning stop process when abnormalities have occurred in a plurality of recognition functions of the own vehicle.  ([0057] When the center 3 detects an abnormality in any of the vehicles 5 included in the formation 7, the center 3 transmits an abnormality stop instruction to all the vehicles 5 included in the formation 7. As a result, it is possible to prevent the vehicle 5 in which the abnormality is detected from being separated from the other vehicles)
In this way, the system of Goto includes suppressing division of a formation in a vehicle control system ([0005]). Like Matsumoto, Goto is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Goto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Goto to the system of Matsumoto since doing so would enhance the system by suppressing division of a formation in platoon.
Regarding claim 14, Matsumoto does not expressly disclose, but Mudalige discloses wherein the control unit executes the platooning stop process when a traveling direction of the 25own vehicle and a traveling direction of the other vehicle are different from each other. ([0090] FIG. 31 depicts an exemplary process whereby a Follower Vehicle can request to leave a platoon, in accordance with the present disclosure. If a Follower Vehicle wishes to leave the formation, it notifies the Leader Vehicle by sending a “Leaving Notification” message. The Leader Vehicle will send an acknowledgement message. The position is then considered “Vacating” until the leaving vehicle has physically moved away from the defined position, at which time it may be considered open, blocked, or encroached, as appropriate to the existing conditions. The Leader Vehicle may then reposition other vehicles to fill the vacated position. The Leader Vehicle may also reposition the requesting vehicle to facilitate or initiate the leaving of the vehicle.)
In this way, the system of Mudalige includes monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication ([0007]). Like Matsumoto, Mudalige is concerned with automatic travel control.
Therefore, from these teachings of Matsumoto and Mudalige, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Mudalige to the system of Matsumoto since doing so would enhance the system by monitoring vehicle position for a plurality of vehicles in a platoon through vehicle to vehicle communication.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664